Citation Nr: 1027573	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-26 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) and 
depression.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in November 2006.  
A statement of the case was issued in June 2008, and a 
substantive appeal was received in August 2008.  The Veteran 
appeared at a Decision Review Officer Hearing in February 2008.  
A transcript is of record.    

In a substantive appeal received in August 2008, the Veteran 
checked the appropriate box to indicate that that he wanted a 
hearing before the Board at the RO.  A hearing was scheduled in 
June 2010.  However, the Veteran failed to appear.

Although the Veteran's notice of disagreement initiated an appeal 
as to several other issues, which were denied in the September 
2006 rating decision, the Veteran withdrew his claims of service 
connection for prostate disability, psoriasis, and peripheral 
neuropathy in a statement received in July 2007.  

The Board acknowledges that the Veteran has raised a claim 
specifically for PTSD. However, upon review of the evidence, the 
Veteran has been diagnosed with depression.  Although a claimant 
may describe only one particular mental disorder in a service 
connection claim, the claim should not necessarily be limited to 
that disorder.  Rather, VA should consider the claim as a claim 
for any mental disability that may reasonably be encompassed by 
several factors including:  the claimant's description of the 
claim, the symptoms the claimant describes, and information the 
claimant submits or VA develops and obtains in connection with 
the claim.  The Court has indicated that a claimant does not file 
a claim to receive benefits only for a particular psychiatric 
diagnosis, but rather for the affliction his mental condition, 
however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  Accordingly, the service-connected PTSD claim has been 
redescribed as reflected on the first page of this decision.  


FINDINGS OF FACT

1.  An acquired psychiatric disability, to include PTSD and 
depression, was not manifested during the Veteran's active duty 
service or for many years thereafter, nor is an acquired 
psychiatric disability, to include PTSD and depression, otherwise 
related to such service.

2.  Bilateral hearing loss was not manifested during the 
Veteran's active duty service or for many years thereafter, nor 
is bilateral hearing loss otherwise related to such service.

3.  Tinnitus was not manifested during the Veteran's active duty 
service or for many years thereafter, nor is tinnitus otherwise 
related to such service.


CONCLUSIONS OF LAW

1.  Acquired psychiatric disability, to include PTSD and 
depression, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).

3.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in September 2005.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claims for service 
connection were denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   
 
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service, private and VA treatment records; 
assisted the Veteran in obtaining evidence; afforded the Veteran 
audiological examinations in August 2006 and May 2008, and a 
psychiatric examination in May 2008; and afforded the Veteran the 
opportunity to give testimony before a DRO in February 2008.  
Although a VA medical nexus opinion was not provided specifically 
for depression, the evidence of record does not contain competent 
evidence that the claimed disability may be associated with any 
in-service event; thus, a medical examination is not necessary to 
decide the claim.  In an undated handwritten letter, the Veteran 
mentioned that he started collecting Social Security 
Administration (SSA) benefits since the age of 62.  The Veteran 
did not mention that he was in receipt of SSA disability 
benefits.  It appears to the Board that the Veteran was receiving 
SSA retirement benefits.  Thus, additional development is not 
necessary.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

Laws and Regulations

The issues before the Board involve a claim of entitlement to 
service connection for PTSD, hearing loss, and tinnitus.  
Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as other organic diseases of the nervous 
system, are presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a 
mental disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.


Analysis

I.  Acquired Psychiatric Disability

The Board notes that service treatment records are silent for any 
complaints of, treatments for, or diagnoses of an acquired 
psychiatric disability, to include PTSD and depression.  Upon 
separation from service, clinical evaluation of the Veteran's 
psychiatric state was normal, and there were no indications of 
PTSD and depression.  In his contemporaneous medical history, the 
Veteran did not indicate whether or not he experienced any PTSD 
or depression.  The Veteran checked the appropriate boxes to deny 
a past and current history of frequent trouble sleeping, frequent 
or terrifying nightmares, depression or excessive worry, loss of 
memory, and nervous trouble of any sort. 

VA treatment records show that he was first seen for PTSD in July 
2007.  In July 2007, the Veteran was being referred to group 
therapy.  The assessment was chronic provisional PTSD and chronic 
manic/major depressive disorder.   

A May 2008 VA examination report shows that a VA doctor diagnosed 
major depression, moderate in partial remission; and chronic PTSD 
improving on medications.  

The next day, the Veteran was afforded a VA examination in May 
2008.  After interviewing and examining the Veteran, and after 
reviewing the Veteran's claims file, the VA examiner diagnosed 
depressive disorder not otherwise specified due to the Veteran's 
report of sad mood, decreased interest and pleasure, and mild 
concentration problems.  The VA examiner explained that the 
Veteran did not meet the A2, B, C or D for a diagnosis of PTSD.  
The VA examiner provided a GAF score of 64 based on mild 
psychiatric symptoms that caused mild impairment in his 
interpersonal functioning.  
 
The Board acknowledges the Veteran's assertion that he has PTSD 
related to service.  In adjudicating a claim, the Board must 
assess the competence and credibility of lay statements of the 
Veteran.  The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1137 
(Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009), the Federal Circuit reaffirmed that VA must consider 
the competency of lay evidence in order to determine if it is 
sufficient to establish a nexus. 

The Veteran is competent to report the types of symptoms he has 
experienced and the continuity of such symptoms.  The Board finds 
the Veteran's statements regarding his symptoms in support of his 
acquired psychiatric disability claim credible.  However, in the 
present case a medical examiner, with full knowledge of the 
Veteran's stressors and his self-reported history of symptoms, 
was nevertheless of the opinion that the Veteran did not have 
PTSD.  The Boards finds the medical opinion to be entitled to 
more weight than the Veteran's statements. 

Therefore, based on the competent medical evidence of record, the 
Board must conclude that the Veteran does not have PTSD.  The 
Court has indicated that in the absence of proof of a present 
disability, there can be no valid claim for service connection, 
as Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board acknowledges that the Veteran has depression and a 
nexus opinion has not been provided.  The Board notes that in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, the standards of McLendon are not met in 
this case as the evidence of records fails to indicate that 
depression, first reported many years post service, had its onset 
in service or is otherwise related thereto.

VA treatment records show that he was first seen for a depression 
screening in September 2005.  While not determinative by itself, 
it is also significant that there is no evidence of depression 
for 38 years after service.  This lengthy period without 
complaint or treatment after service also suggests that there has 
not been a continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

After thorough review of the evidence currently of record, the 
Board is led to the conclusion that there is not such a state of 
equipoise of the positive evidence with the negative evidence to 
permit a favorable determination in this case.  38 U.S.C.A. § 
5107(b).  Overall, the weight of the evidence is against the 
Veteran's claim for acquired psychiatric disability, to include 
PTSD and depression.



II.  Hearing Loss and Tinnitus

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the veteran 
exhibited hearing loss during service is not fatal to his claim.  
The laws and regulations do not require in-service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of Appeals 
for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury 
in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record reflects that the Veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  When 
the Veteran was afforded an August 2006 VA audiological 
examination, audiometric testing revealed auditory thresholds of 
greater than 40 decibels for some of the relevant frequencies.  
The only remaining question is whether the current hearing loss 
is related to the Veteran's service.

In a notice of disagreement received in November 2006, the 
Veteran reported that when he served with combat engineers, he 
was assigned to infantry and artillery.  He was exposed to all 
types of firearms for a whole year.  He reported that upon 
separation from service, there was no examination and that the 
process was quick.  At the February 2008, the Veteran testified 
that he had no loud noise exposure post service and that he had 
tinnitus since he was in service.    

However, service treatment records are silent for any complaints, 
treatments for, or diagnoses of bilateral hearing loss and 
tinnitus.  At the time of service, the Veteran was treated for 
other disorders.  

On the authorized audiological evaluation in July 1965, pure tone 
thresholds, in decibels (when converted from American Standards 
Association (ASA) units to International Standards Organization 
(ISO) units) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
10
15
LEFT
20
20
20
10
15




Separation examination shows that clinical evaluation of the 
Veteran's ears was normal, and no hearing loss and tinnitus were 
noted.  On the authorized audiological evaluation in July 1967, 
pure tone thresholds, in decibels when converted from ASA units 
to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
15
10
10
15
5

In his contemporaneous medical history, the Veteran himself did 
not indicate whether or not he experienced any hearing loss.  The 
Veteran checked the appropriate boxes to deny past and current 
histories of ear trouble and hearing loss, but did check 
appropriate box to confirm another disorder.  

Post service treatment records show that the Veteran was seen as 
early as 1995 for his hearing by Nabeel H. Romman, M.D., 
F.A.C.S., (P.A.).  In an undated treatment record, Dr. Romman 
reported no ear trauma, and wrote, "noise exposure in the 
service 1966" with a question mark proceeding the comment.  In 
August 2007, 
Dr. Romman wrote that the Veteran had bilateral high frequency 
sensorineural hearing loss consistent with noise exposure.  The 
Board notes that Dr. Romman did not specify whether noise 
exposure was during or after service. 

When the Veteran was afforded a VA examination in August 2006, 
the Veteran reported how his hearing affected his daily life.  He 
reported that watching television and being crowds provided 
situations of greatest difficulty.  He stated, "Everything has 
to be loud for me to hear clearly, talking."  The Veteran 
reported wearing no hearing protection during service.  Noise 
exposure included firearms, machine guns, mortars, missile 
launchers, firing range, helicopters, tanks, combat explosions 
and demolitions.

He reported having tinnitus "Many years ago-thirty years."  
When asked how it affected his daily life, he reported that it 
was annoying.  

After interviewing and examining the Veteran, and after reviewing 
the Veteran's claims file, the VA examiner opined that the 
Veteran's current hearing loss and tinnitus are not related to 
service.  He noted that the Veteran had normal hearing at 
entrance and upon discharge.  The VA examiner also cited to a 
medical source noting that once the exposure to noise is 
discontinued, there is no significant further progression of 
hearing loss as a result of the noise exposure.  The VA examiner 
noted that research indicates that previously noise-exposed ears 
are not more sensitive to future noise exposure, and that hearing 
loss due to noise does not progress (in excess of what would be 
expected from the addition of age-related threshold shifts) once 
the exposure to noise is discontinued.

When the Veteran was afforded another VA examination in May 2008, 
the VA examiner interviewed and examined the Veteran, and 
reviewed his claims file.  The VA examiner opined that the 
Veteran's hearing loss is less likely as not due to noise 
exposure during service.  The VA examiner explained that the 
opinion is based on VA medical evaluations, extensive case 
history, and review of the Veteran's normal audiometric 
thresholds at enlistment and at discharge, as well as the 
examiner's clinical experience.  She had noted that service 
treatment records indicated normal hearing at induction and at 
separation; and that Dr. Romman had provided hearing tests 
beginning in 1995.  She observed that Dr. Romman's opinion that 
the Veteran's hearing loss is consistent with noise exposure is 
based on hearing tests beginning in 1995.    

The Board notes here that hearing loss disability was not shown 
by testing during service or for many years thereafter.  It is 
also noted that there was no upward shift in tested frequencies 
between entrance and separation to fall within the situation 
discussed by the Court in Hensley. 

The Board nevertheless acknowledges the Veteran's assertions that 
his hearing loss and tinnitus are related to noise exposure in 
service.  In adjudicating a claim, the Board must assess the 
competence and credibility of lay statements of the Veteran.  The 
Board cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
See Buchanan, 451 F.3d at 1137.  In Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009), the Federal Circuit reaffirmed that 
VA must consider the competency of lay evidence in order to 
determine if it is sufficient to establish a nexus. 

After reviewing the totality of the evidence, the Board is unable 
to view the Veteran's assertions regarding hearing loss and 
tinnitus during and since service as credible.  His current 
assertions in this regard are inconsistent with what he reported 
and certified to be true at the time of his discharge examination 
in July 1967.  If the Veteran had in fact had hearing loss and/or 
tinnitus during service, it is reasonable to expect that he would 
have reported such to military medical personnel during his exit 
examination.  After all, the express purpose of the separation 
examination and form eliciting history from the Veteran was to 
document an ongoing service-related problem.  When given the 
opportunity, the Veteran denied any ear trouble and instead 
reported another disorder.  The Board places more probative value 
on the history furnished by the Veteran himself at the time of 
separation from service than his assertions made many years after 
the fact during the course of seeking monetary benefits.  The 
record also demonstrates some other inconsistency in the 
Veteran's assertions.  In this regard, he has given two somewhat 
different versions of when tinnitus began.  As noted previously, 
when the Veteran was afforded a VA examination in August 2006, 
the Veteran reported having tinnitus for thirty years.  The Board 
notes that this would date the onset of tinnitus to the mid 
1970's, several years after service.  Later, at the February 2008 
DRO hearing, the Veteran reported having tinnitus since service.  
Finally, while not determinative by itself, it is also 
significant that there is no evidence of treatment for 
approximately 28 years after service.  This lengthy period 
without complaint or treatment after service also suggests that 
there has not been a continuity of symptomatology since service.  
See Maxson, 230 F.3d 1330.  

Also weighing against the claim is the fact that a VA medical 
examiner, with full knowledge of the Veteran's in-service noise 
exposure, his self-reported history of hearing loss, and Dr. 
Romman's statement that the Veteran's sensorineural hearing loss 
is due to noise exposure, was nevertheless of the opinion that 
the Veteran's current hearing loss is not causally related to 
service.  The Boards find the medical opinion to be entitled to 
more weight than the Veteran's statements made many years after 
the fact.  

After thorough review of the evidence currently of record, the 
Board is led to the conclusion that there is not such a state of 
equipoise of the positive evidence with the negative evidence to 
permit a favorable determination in this case.  38 U.S.C.A. § 
5107(b).  The weight of the evidence is against the Veteran's 
claim.


ORDER

The appeal is denied as to all issues.


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


